Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 21, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  130516                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  STELLA SIDUN,                                                                                                      Justices
            Plaintiff-Appellant,
  v                                                                SC: 130516
                                                                   COA: 264581
                                                                   Court of Claims: 04-000240-MT
  WAYNE COUNTY TREASURER,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 19, 2006
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  REMAND this case to the Court of Appeals for reconsideration in light of Jones v
  Flowers, 547 US ___; 126 S Ct 979; 163 L Ed 2d 721 (2006).

        We do not retain jurisdiction.

        KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 21, 2006                       _________________________________________
           d0614                                                              Clerk